                       Case 1:18-mc-00973                   Document 1          Filed 10/30/18        Page 1 of 19
AO 106 (Rev. 04110) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                                District of Oregon

              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)
                                                                         )           Case No. 1:18-mc- ' \   't~
                U.S . Priority Mail parcel No. 1                         )
                 9505515451988303348659                                  )
                as described in Attachment A.                            )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  U.S . Priority Mail parcel No. 1 9505515451988303348659 as described in Attachment A.
located in the                                    District of                Oregon              , there is now concealed (identify the
                                                                ~-----~----~
person or describe the property to be seized) :
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 u:s.c. § 841(a)(1) and 846              Unlawful Distribution of Controlled Substances and Conspiracy to do the same.
        21 U.S.C. § 843(b) and 846                 Unlawful Use of Mail in Controlled Substance Violation and Conspiracy.
        18 U.S .C. § 1952(a)(1)                    Unlawful Use of the Mail with Intent to Distribute the Proceeds of Unlawful Activity.
         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.


          ~ Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Applicant 's signature




Sworn to before me and signed in my presence.


Date:


City and state: Medford , Oregon                                                      K D. CLARKE , United States Magistrate Judge
                                                                                                Printed name and title
            Case 1:18-mc-00973        Document 1       Filed 10/30/18     Page 2 of 19




UNITED STATES DISTRICT COURT                  )
                                              )   AFFIDAVIT OF BRENDAN SOENNECKEN
DISTRICT OF OREGON                            )

                            Affidavit in Support of an Application
                            Under Rule 41 for a Search Warrant

       I, Brendan Soennecken, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been since 2012. I am currently assigned to the Portland, Oregon Domicile Office of

the USPIS. As a U.S. Postal Inspector, I am authorized to investigate crimes involving

offenses relating to the United States Postal Service (USPS). As part of my duties, I

investigate incidents where the United States mail system is used for the purpose of transporting

non-mailable matter, including controlled substances such as marijuana, cocaine,

methamphetamine, and heroin, as well as proceeds of the sale of controlled substances.

       2.      As a Postal Inspector, I am empowered by 18 U.S.C. § 3061 to conduct

investigations and to make arrests for offenses against the United States. My current

assignment is as an Inspector in the Portland, Oregon Domicile Office of the Inspection Service.

My training and experience includes a Bachelor of Arts in Political Science and a Master of

Arts in Politics.

       3.      In April 2012, I attended Basic Postal Inspector Training in Potomac, MD. This

training covered the investigation of violations of federal laws, the process of criminal

investigations, and the judicial process. After completing a three month training course I was

assigned to Portland, OR.

       4.      During the course of my employment with the Inspection Service, I conducted or

participated in criminal investigations involving burglary, robbery, assault, mail theft, identity
             Case 1:18-mc-00973        Document 1       Filed 10/30/18     Page 3 of 19




 theft, credit card fraud, bank fraud, threatening communications, mail fraud, the unlawful

 mailing of dangerous controlled substances, the fraudulent use of stolen or forged Postal Money

 Orders, the fraudulent use of stolen credit card information to purchase merchandise, and the

 shipping of that merchandise through the U.S. Mail.

                                          Applicable Law

        5.     I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search U.S. Priority Mail parcels

9505515451988303348659 (hereinafter "Subject Parcel l "), 9505515451988303348642

(hereinafter "Subject Parcel 2"), 9505526532918303588865 (hereinafter "Subject Parcel 3"), and

9505526539218303588858 (hereinafter "Subject Parcel 4), as described in Attachment A, for

evidence, contraband, fruits, and instrumentalities of violations of the federal criminal statutes

involving the Unlawful Use of the U.S. Mail with Intent to Distribute Proceeds of Unlawful

Activity, in violation of 18 U.S.C. § 1952(a)(l); the Unlawful Use of a Communication Facility

(U.S. Mail) to Distribute Controlled Substances, in violation of 21 U.S.C. § 843(b ), and

Conspiracy to commit this offense, in violation of 21 U.S.C. § 846; the Distribution of

Controlled Substances, in violation of 21 U.S.C. § 841(a)(l), and Conspiracy to commit this

offense, in violation of 21 U.S.C. § 846; and criminal forfeiture related to drug trafficking, as

provided in 21 U.S.C. § 853. As set forth below, I have probable cause to believe that such

property and items, as described in Attachment B, will be found in the Subject Parcels, as

described in Attachment A. The Subject Parcels are presently in the possession of the U.S.

Postal Inspection Service at 219 South Ivy Street Medford, OR 97501.

       6.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts



 Page 2 - Affidavit of Brendan Soennecken
             Case 1:18-mc-00973         Document 1       Filed 10/30/18      Page 4 of 19




set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, a review of records related to this investigation, and information gained through my

training and experience.

              Background on Controlled Substances Sent Through the U.S. Mail

        7.      I know from my training and experience that drug traffickers frequently use U.S.

Postal Service Priority Mail Express and Priority Mail services to ship controlled substances,

including marijuana, cocaine, heroin, and methamphetamine. I know from my training and

experience that illegal drug recipients often use U.S. Postal Service Priority Mail Express and

Priority Mail services to ship the proceeds of the illegal sale of controlled substances, or moneys

used or intended to be used to facilitate the illegal sale of controlled substances, in cash, or other

controlled substances, to suppliers of controlled substances. I know from training and

discussions with other law enforcement officers that these controlled substances, proceeds of the

illegal sale of controlled substances, and funds related to the facilitation of the illegal sale of

controlled substances are often found during parcel investigations and interdictions.

        8.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for the

mailing of controlled substances to destination locations across the United States. Current

Oregon state laws permitting the recreational and medical growth, purchase, and possession of

marijuana provide individuals with significant quantities of marijuana, which can be illegally

mailed to other states where marijuana is illegal and less available. Accordingly, marijuana

sales are substantially more profitable outside the state of Oregon than they are inside the state of

Oregon. I know from my training and experience that controlled substances, especially



 Page 3 - Affidavit of Brendan Soennecken
              Case 1:18-mc-00973         Document 1     Filed 10/30/18     Page 5 of 19




marijuana, are frequently mailed from Oregon to other states and that cash payments are mailed

back to Oregon drug suppliers in return.

        9.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators often exist when drug

traffickers use the U.S. mails to ship controlled substances, proceeds of the sale of controlled

substances, or funds to facilitate the sale of controlled substances from one location to another.

        10.     Drug traffickers use U.S. Postal Service Priority Mail Express and Priority Mail

services because of the reliability of delivery, speed of delivery, low cost, the customer's ability

to track the package's shipment online, as well as the low risk of detection by law enforcement.

Shippers using U.S. Postal Service Priority Mail Express and Priority Mail services pay for the

benefit of being able to confirm the delivery of the parcel by checking the U.S. Postal Service

website or calling a toll-free number.

        11.     I know from my training and experience that drug traffickers who mail controlled

substances, and the drug purchasers who send payment in the form of cash or other drugs, often

use false or incomplete information in labeling the parcels. In this way, drug traffickers can

distance themselves from the package containing controlled substances, the proceeds of the sale

of the controlled substances, or facilitation funds in the event the package is intercepted by law

enforcement.

        12.     I know from my training and experience that drug traffickers who mail controlled

substances, proceeds of the illegal sale of controlled substances, and facilitation funds are often

aware that parcels are inspected by trained canines. Accordingly, drug traffickers often attempt

to wrap their parcels, and the contents of their parcels, in a manner they believe will disguise the

odor and contents of the items in the parcels. In order to conceal the distinctive smell of



 Page 4 - Affidavit of Brendan Soennecken
             Case 1:18-mc-00973        Document 1      Filed 10/30/18      Page 6 of 19




controlled substances from certified controlled substance detection canines, these packages are

sometimes sealed with the use of tape around the seams. Also, the parcels often contain other

parcels which are carefully sealed to prevent the escape of odors. Sometimes perfumes, coffee,

dryer sheets, tobacco, or other strong-smelling substances are used to mask the odor of the

controlled substances, proceeds of the illegal sale of controlled substances, and/or facilitation

funds being shipped.

                                  Statement of Probable Cause

       13.     On October 30, 2018, I went to the Medford Post Office located at 325 South

Riverside Avenue, Medford, OR 97501 as part of my regular investigatory duties with members

of the Medford Area Drug and Gang Enforcement team (MADGE). I reviewed parcels that

were being mailed from the Post Office for delivery to other states. While reviewing parcels I

noted two parcels that had been mailed and were being placed in the mail stream for processing.

I saw one of the parcels had no sender name and was addressed from "409 N Riverside Ave

Medford, OR 97501" and to "Gulf PC Solutions 10460 Roosevelt Bld. N. Pmb# 232 St.

Petersburg, F.L. 33716". The first Parcel, Subject Parcel 1, with tracking number

9505515451988303348659, weighed 11 pounds, 3 ounces, and the mailer paid $45.45 in

postage. The second parcel, Subject Parcel 2, with tracking number 9505515451988303348642,

had no sender name and was addressed from "409 N Riverside Ave Medford, OR 97501" and to

"Jacobi Gates 104 Wahikuli Road Unit N Lahaina, HI 96761". Subject Parcel 2 weighed 15

pounds, 12.8 ounces, and the mailer paid $53 .65 in postage. The postal clerk advised that the

same person mailed Subject Parcels 1 and 2 and his method of payment was cash. Based on my

training, experience and discussions with other law enforcement officers, I know that the city of




 Page 5 - Affidavit of Brendan Soennecken
             Case 1:18-mc-00973       Document 1       Filed 10/30/18     Page 7 of 19




Medford and the surrounding county, Jackson, is abundant with high quality, low cost marijuana,

marijuana growing properties and processed marijuana from previous outdoor harvest seasons.

       14.     I know from my training and experience that people who traffic in illegal

controlled substances and the proceeds of illegal controlled substance sometimes do not include

a sender name on parcels mailed through the USPS. The mailers also use other person's

addresses or fictitious addresses to distance themselves from the parcel(s) while still maintaining

an appearance of legitimacy.

       15.     A search of law enforcement and open source databases showed the sender

address for Subject Parcels 1 and 2 was a computer repair business. No record was found for

the recipient name of Subject Parcel 1, Gulf PC Solutions. The recipient address for Subject

Parcel 1 was a rented postal mail box at a commercial mail receiving agency. A search of law

enforcement and open source databases showed the recipient name for Subject Parcel 2, Jacobi

Gates, was not associated with the recipient address for Subject Parcel 2.

       16.     While researching the sender and recipients of Subject Parcels 1 and 2, my law

enforcement partners who had observed a male customer bringing Subject Parcels 1 and 2 into

the post office by himself, informed me that the same man had left the post office, had entered a

vehicle, and was preparing to drive away with a passenger. In order to further the investigation,

members of the Medford Area Drug and Gang Enforcement squad were requested to conduct

moving surveillance on the vehicle until I had completed my review of Subject Parcels 1 and 2.

The mailer of the parcels, who was also the driver of the vehicle, was later identified as Johanan

(JOHANAN) Gates. A second occupant of the vehicle was later identified as Jacobi (JACOBI)

Gates. Once I completed my review of the sender and recipient addresses, I left the post office

and joined members of the surveillance team that were following the vehicle driven by Johanan



 Page 6 - Affidavit of Brendan Soennecken
              Case 1:18-mc-00973       Document 1       Filed 10/30/18      Page 8 of 19




Gates. Myself, and members of the surveillance team, followed the vehicle that Johanan Gates

was driving for approximately 45 minutes. At approximately 11 :27 a.m. the vehicle pulled into

a parking lot adjacent to a marijuana dispensary and detectives made contact with JOHANAN

and JACOBI as they exited the vehicle. Both refused to answer questions about the parcels that

were just mailed at the Medford Post Office. Detectives identified a strong odor of marijuana

coming from the vehicle. I observed through a window of the vehicle, in plain view, various

packing supplies, i.e., brown card board boxes similar to the one used for Subject Parcel 2,

located in the back seat of the vehicle. A decision was made to have a narcotics canine conduct

an area search around the vehicle. At approximately 11 :48 a.m. the canine gave a positive alert

to the passenger side, front door. A mobile vehicle exception search was conducted. In a black

duffle bag detectives found a heat sealer machine, gloves, packaging tape and related

materials. On the front passenger side on the floor were two crumpled pieces of paper. One

was identified as the USPS receipt for the mailing of Subject Parcels 1 and 2. The second piece

of paper was a Hallmark Store/Contract Postal Unit receipt identifying the mailing of Subject

Parcels 3 and 4 on 10/30/2018 at 10:13AM.

        17.     I left the scene of the traffic stop and travelled to the Hallmark Store/Contract

Postal Unit shown on the receipt recovered from the vehicle. The store located at 960 Biddle

Road, Medford, OR 97501 , located three total mailings indicated on the receipt. The transaction

occurred at 10: 13AM and was for postage for three separate mailings, both Subject Parcels 3 and

4, as well as a priority flat rate envelope addressed to a recipient in Florida which I returned to

the mail stream. I took custody of Subject Parcels 3 and 4 and transported them to the Post

Office on Riverside Ave. for further investigation.




 Page 7 - Affidavit of Brendan Soennecken
              Case 1:18-mc-00973       Document 1       Filed 10/30/18     Page 9 of 19




        18.     MADGE Officer R. Havice, a Certified Controlled Substance Dog Handler and his

certified controlled substance detection dog Narc were with me at the Post Office on Riverside

Avenue on October 30, 2018 at approximately 12:45 PM.

        19.     The Subject Parcels 1 and 2 were placed in processing area of the post office by a

postal employee and Subject Parcels 3 and 4 were placed in a storage area near the rear door of

the post office. Both areas had been previously searched by Officer Havice and Narc. Officer

Havice and Narc were not present when the Subject Parcels were placed. Narc was directed by

Officer Havice to examine the area where the parcels were located. Officer Havice told me that

Narc alerted on the Subject Parcel in the manner that he was trained to alert when he detects the

odor of a controlled substance, and did not alert on any other objects or locations in the

maintenance area.

       20.      Narc did not alert to any of the other parcels in the Post Office. Officer Havice

and Narc's qualifications, training, and training accuracy rate are set forth in Exhibit 1, attached

hereto and incorporated herein.

       21.      Description of Subject Parcel I

 U.S. Priority Mail parcel number:                   9505515451988303348659

 Sender name and address:                            409 N Riverside Ave
                                                     Medford, OR 97501

 Recipient name and address:                         Gulf PC Solutions
                                                     10460 Roosevelt Blvd. N.
                                                     PMB#232
                                                     St. Petersburg F.L. 33716

 Parcel Type:                                        Brown Cardboard Box

 Parcel Weight:                                          11 pounds, 3 ounces




 Page 8 - Affidavit of Brendan Soennecken
            Case 1:18-mc-00973      Document 1     Filed 10/30/18    Page 10 of 19




      22.      Description of Subject Parcel 2

U.S. Priority Mail parcel number:                9505515451988303348642

Sender name and address:                         409 N Riverside Ave
                                                 Medford, OR 97501

Recipient name and address:                      Jacobi Gates
                                                 104 Wahikuli Road
                                                 UnitN
                                                 Lahaina, HI 96761

Parcel Type:                                     Brown Cardboard Box

Parcel Weight:                                      15 pounds, 12.8 ounces



      23.      Description of Subject Parcel 3

U.S. Priority Mail parcel number:                9505526539218303588865

Sender name and address:                         409 N Riverside Ave
                                                 Medford, OR 97501

Recipient name and address:                      Jacobi Gates
                                                 104 Wahikuli Road
                                                 UnitN
                                                 Lahaina, HI 96761

Parcel Type:                                     Brown Cardboard Box

Parcel Weight:                                      15 pounds, 12 ounces



      24.      Description of Subject Parcel 4

U.S. Priority Mail parcel number:                9505526539218303588858

Sender name and address:                         409 N Riverside Ave
                                                 Medford, OR 97501

Recipient name and address:                      Jacobi Gates
                                                 104 Wahikuli Road
                                                 UnitN
                                                 Lahaina, HI 96761


Page 9 - Affidavit of Brendan Soennecken
             Case 1:18-mc-00973       Document 1       Filed 10/30/18      Page 11 of 19




 Parcel Type:                                         Brown Cardboard Box

 Parcel Weight:                                           15 pounds, 14.6 ounces



        25 .    Based on my training and experience, all of these characteristics of the Subject

Parcels are consistent with drug trafficking. The Subject Parcels appear to contain drugs or drug

proceeds, based on the positive canine examination result detailed above. Consequently, based

on these facts, and others detailed in this affidavit, I have probable cause to believe, and do

believe, that a search of the Subject Parcels will yield evidence of criminal activity.

                                             Conclusion

       26.      Based on the foregoing, I have probable cause to believe, and I do believe, that

the Subject Parcels more completely described in Attachment A contain evidence, contraband,

fruits, and instrumentalities of violations of the federal criminal statutes for evidence,

contraband, fruits, and instrumentalities of violations of the federal criminal statutes involving

the Unlawful Use of the U.S. Mail with Intent to Distribute Proceeds of Unlawful Activity, in

violation of 18 U.S.C. § 1952(a)(l); the Unlawful Use of a Communication Facility (U.S. Mail)

to Distribute Controlled Substances, in violation of 21 U.S.C. § 843(b), and Conspiracy to

commit this offense, in violation of21 U.S.C. § 846; the Distribution of Controlled Substances,

in violation of 21 U.S.C. § 841(a)(l), and Conspiracy to commit this offense, in violation of21

U.S.C. § 846; and criminal forfeiture related to drug trafficking, as provided in 21 U.S.C. § 853 ,

as described above and in Attachment B. I therefore request that the Court issue warrants

authorizing searches of Subject Parcels 1-4 described in Attachment A for the items listed in

Attachment B and the seizure of any such items found.




 Page 10 - Affidavit of Brendan Soennecken
             Case 1:18-mc-00973       Document 1       Filed 10/30/18     Page 12 of 19




       27.      Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Byron Chatfield and AUSA Chatfield advised me that, in his opinion, the

affidavit and application are legally and factually sufficient to establish probable cause to support

the issuance of the requested warrant.




                                                      BRENDAN T. SOENNECKEN
                                                      US Postal Inspector
                                                      United States Postal Inspection Service

       Subscribed and sworn to before me this     V         day of October 2018.




                                                ~~
                                                ~Magistrate
                                                      Uni                       Judge




 Page 11 - Affidavit of Brendan Soennecken
           Case 1:18-mc-00973         Document 1       Filed 10/30/18      Page 13 of 19




EXHIBIT: 1

I Robert W. Havice have been employed with the City of Medford Police Department

since December 28, 1992. I have been assigned to the patrol division for 18 years. I

was assigned to the Medford Police Gang and Street Drugs team (G.S.D.) for two years

and I was assigned as an investigator to the Medford Area Drug and Gang Enforcement

team (M.A.D.G.E.) for five years. I am currently assigned to M.A.D.G.E.

I have been involved in numerous drug searches and arrests. I have been a member of the

Medford Police K-9 Team since August 10, 1998. I have been assigned to four narcotics

detection dogs. I was assigned to my current K-9, ''Narc" since March 17, 2014. K-9

Narc is a 7 year old Belgian Malinois and he was selected and purchased from Vohne

Liche Kennels in Denver Indiana. Narc was trained on the four (4) drug odors he can

detect by Vohne Liche Kennels, prior to our purchase of him. K-9 Narc had been in

training daily with Vohne Liche Kennels prior to our purchase and he had also been used

to train a military handler. Narc went through a two week class with the military handler

so the handler could learn basic K-9 handling skills. Upon returning home, I spent 160

hours training with Narc. Narc continues to go through a minimum of 16 hours of

maintenance training, each month.

Narc is trained to detect the odor of 4 drugs, Methamphetamines, Marijuana, Cocaine,

and Heroin. Narc is a passive focused alert K-9; when he locates the source of the odor,

he stops searching, sits and stares at the source of the odor until he receives his toy

reward.

Narc and I are currently a certified detection team under the California Narcotic Canine
Association (CNCA). I am a state certifying official for K-9 teams for the California



 Page 12 - Affidavit of Brendan Soennecken
           Case 1:18-mc-00973            Document 1     Filed 10/30/18      Page 14 of 19




Narcotic Canine Association (CNCA) and a state trainer for the OPCA.


On August 15th 2018, Narc and I tested and passed California Narcotic Canine

Association (CNCA) certification in White City, Oregon. Narc was tested in two areas,

rooms and vehicles. There were four individual rooms during the test and at least one of

the rooms were blank. The other three rooms had 0-2 aids in them and the testing team

did the test as a single blind search.

Upon completion of the rooms portion of the test, K-9 Narc was tested on vehicles. There

were three vehicles present during the test in which at least one vehicle was blank and the

other two vehicles could have 0-2 aids on them. The vehicle portion of the test is also

done as a single blind search.

The four odors used during the testing were Marijuana, Methamphetamine, Heroin and

Cocaine. The testing aid size was at least 20 grams for each odor. The testing team must

find all of the aids in the search areas and there can be no false alerts. It takes a score of

100% in order to pass the CNCA standards test. K-9 Narc passed the test with a score of

100% on this date and the certification is valid for one year. K-9 Narc has taken this test

four times, 09/19/ 15, 09/03/16, 09/04/17 and 08/15/ 18 and he has passed each test with a

score of 100% each time and he has never failed this test.




 Page 13 - Affidavit of Brendan Soennecken
         Case 1:18-mc-00973             Document 1                     Filed 10/30/18   Page 15 of 19




                                                   Attachment A

                                         Parcel to be Searched:

The following U.S. Postal Service parcels, presently in the possession of the U.S. Postal

Inspection Service at the Medford Police Department, 219 S. Ivy St., Medford, OR 97501:

                       DESCRIPTION OF THE SUBJECT PARCELS

                                             Subject Parcel 1

 U.S. Priority Mail parcel number:                               9505515451988303348659

 Sender name and address:                                        409 N Riverside Ave
                                                                 Medford, OR 97501

 Recipient name and address:                                     Gulf PC Solutions
                                                                 10460 Roosevelt Blvd. N. PMb# 232
                                                                 St. Petersburg F.L. 33716

 Parcel Type:                                                    Brown Cardboard Box

 Parcel Weight:                                                  11 pounds, 3 ounces


                                                    US POSTAGE PAID
                                                     $45.45

                                   -
                                   111AUOI
                                   ......                      1004

                                             PRIORITY MAIL 2·DIJ •
                                    DPICTID lll1MllY DAY: lllD1/2011    IC058l




                                               -    ., .. 11• Alla   Mii.




                       409 N .._.....Ave
                        Medford,Otl97501

                                                   Gulf PC Solutions
                                                   10460 Roosevelt Blvd. N.
                                                   Pmb# 232
                                                   St. Petenburg F.L 337Ui




Attachment A                                                                                      Page 1of4
        Case 1:18-mc-00973           Document 1      Filed 10/30/18      Page 16 of 19




                                      Subject Parcel 2

 U.S. Priority Mail parcel number:                 9505515451988303348642

 Sender name and address:                          409 N Riverside Ave
                                                   Medford, OR 97501

 Recipient name and address:                       Jacobi Gates
                                                   104 Wahikuli Road UnitN
                                                   Lahaina, HI 96761

 Parcel Type:                                      Brown Cardboard Box

 Parcel Weight:                                    15 pounds, 12.8 ounces




                                                                       US POSTAGE PAID
                                                                         $53.65

                                                                              -
                                                                  PRIORITY MAIL 3-Dly •




                411111..-.-Ave
                - . . . 011 •7901

                                       .Jacobi Gates
                                       104 Wahlkull Road
                                       UnltN
                                       Lllh•lna, HI 98781




Attachment A                                                                              Page 2of4
        Case 1:18-mc-00973                 Document 1        Filed 10/30/18      Page 17 of 19




                                              Subject Parcel 3

 U.S. Priority Mail parcel number:                         9505526539218303588865

 Sender name and address :                                 409 N Riverside Ave
                                                           Medford, OR 97501

Recipient name and address:                                Jacobi Gates
                                                           104 Wahikuli Road Unit N
                                                           Lahaina, HI 96761

Parcel Type:                                               Brown Cardboard Box

Parcel Weight:                                             15 pounds, 12 ounces




                     __
                     ................
                               ....,




                                        l!XPl!CTID Dl!LIVIRY DAY: 11/0l/2011
                                          USPS TRACKING NUMBER



                                IH 11111111111111111111

Attachment A                                                                               Page 3of4
        Case 1:18-mc-00973          Document 1              Filed 10/30/18     Page 18 of 19




                                        Subject Parcel 4

U.S. Priority Mail parcel number:                       9505526539218303588858

 Sender name and address :                              409 N Riverside Ave
                                                        Medford, OR 97501

Recipient name and address:                             Jacobi Gates
                                                        104 Wahikuli Road Unit N
                                                        Lahaina, HI 96761

Parcel Type:                                            Brown Cardboard Box

Parcel Weight:                                          15 pounds, 14.6 ounces



                                                                 Cp U        "·'·IJP{,""'
                                                                              ..,. ""'
                                                                              o....
                                                                        •    /-•111r
                                                                                   111:4:
                                                                              ~•111111
                                                                              ur ~          I




                                     ..__...   ......
                                     104 Wahlkull .......
                                     UnltN
                                     Lll........ HIMTil1




                                USPS TRACKING NUMBER



                             \\1\111\\\11111111111111
                                 1101   uea 1121 aoa ... 11



Attachment A                                                                                    Page 4 of 4
         Case 1:18-mc-00973          Document 1       Filed 10/30/18      Page 19 of 19




                                          Attachment B

                                 Particular Things to be Seized:

       The following controlled substances, records, documents, and items that constitute
evidence, contraband, fruits, and/or instrumentalities of violations of the following federal
criminal statutes involving the unlawful use of the U.S. mails with intent to distribute controlled
substances and proceeds of the unlawful use of the U.S. mails with intent to distribute controlled
substances and proceeds of unlawful activity in violation of21 U.S .C. §§ 841(a)(l), 843(b) and
846; and 18 U.S.C. § 1952(a)(l ), and criminal forfeiture related to drug trafficking, as provided
in 21 U.S.C. § 853:
       1.      Controlled substances, including marijuana, methamphetamine, cocaine, heroin,
               and any other illegal controlled substance listed in DEA Scheduling of Controlled
               Substances.
       2.      Currency and proceeds of controlled substance trafficking.
       3.      Packaging material and contents.
       4.      Any items of identification, records, correspondence, accounts, ledgers, pay-and-
               owe sheets, or other documents associated with the manufacture, distribution, or
               possession of controlled substances or the possession or distribution of currency
               and proceeds of controlled substance trafficking, or with the laundering of
               monetary instruments.




Attachment B                                                                            Page 1 of 1
